PER CURIAM.
Appellant, Allen Feingold, appeals from the dismissal with prejudice of his complaint for property damage to his boat during its storage at appellee, American Rack and Stack, Inc.’s marina. Feingold’s causes of action were based on breach of contract, trespass, and conversion. The trial court dismissed on the ground that appellant’s causes of action were barred by the three-year admiralty statute of limitations provided for in 46 U.S.C.App. § 763(a)(1989). We reverse.
Section 763(a) provides:
Unless otherwise specified by law, a suit for recovery of damages for person*480al injury or death, or both, arising out of a maritime tort, shall not be maintained unless commenced within three years from the date the cause of action accrued.
(Emphasis added).
As appellant’s complaint is for property damage and not personal injury, this statute of limitations is inapplicable. The statute of limitations is five years for breach of contract and four years for trespass and conversion. See §§ 95.11(2)(b) & (3)(h), Fla. Stat. (1989).
We reverse and remand for further proceedings consistent with this opinion. Because we reverse on this issue, we find it unnecessary to address the other issues on appeal.
REVERSED.
KLEIN, GROSS and HAZOURI, JJ., concur.